10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 5:20-cr-00289-LHK Document 5 Filed 07/29/20 Page 1 of 2

SUMMIT DEFENSE

A Professional Law Corporation
JAMES T. REILLY, Attorney at Law
California State Bar No. 67254
4040 Civic Center Drive, Suite 200
San Rafael, CA 94903

Phone: 510-412-8900
Cell: 415-913-0787
Fax: 415-689-5213
email: Jim@summitdefense.com

Attorneys for Defendant
SUDHISH KASABA RAMESH

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, : Case No. CR 20-00289 LHK
Plaintiff, : STIPULATION AND (PROPOSED)
: ORDER CONTINUING DATE FOR
vs. ; ENTRY OF PLEA AGREEMENT

SUDHISH KASABA RAMESH,

Defendant.

 

 

 

STIPULATION

Plaintiff United States of America, by and through counsel,
Assistant United States Attorney Susan Knight, and Defendant Sudhish
Kasaba Ramesh, by and through counsel James T. Reilly, hereby
stipulate and agree to vacate the currently scheduled date for entry
of plea agreement of Friday, July 31, 2020, and to reschedule the
matter for entry of plea agreement at 9:15 am, Wednesday, August 26,’
2020.

IT IS SO STIPULATED.

STIPULATION AND’ (PROPOSED) ORDER

CONTINUING DATE FOR ENTRY OF PLEA AGREEMENT
-1-

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:20-cr-00289-LHK Document 5 Filed 07/29/20 Page 2 of 2

On behalf of Plaintiff the United States of America:

DAVID L. ANDERSON
UNIVED STATES ATTORNEY
/

VY

SUSAN KNIGHT’ S
Assistant United States Attorney

 

On behalf of Defendant Sudhish Kasaba Ramesh:

 

as
JAMES T. REILLY, Attorney at Law
Counsel for Defendant
Sudhish Kasaba Ramesh

(PROPOSED) ORDER

The Court having considered the stipulation of the parties to
vacate the currently scheduled date for entry of plea agreement of
Friday, July 31, 2020, and to reschedule the matter for entry of plea
agreement at 9:15 am, Wednesday, August 26, 2020, and good cause
appearing therefore:
TT IS HEREBY ORDERED that:

The currently scheduled date for entry of plea agreement of
Friday, July 31, 2020, is vacated, and the matter is rescheduled for
entry of plea agreement at 9:15 am, Wednesday, August 26, 2020.

IT IS SO ORDERED.

Dated:

 

The Honorable Lucy H. Koh
Judge, United States District Court
Northern District of California (San Jose)

,

STIPULATION AND (PROPOSED) ORDER

CONTINUING DATE FOR ENTRY OF PLEA AGREEMENT
-2-

 

 
